Request Continuation for Examination



1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/08/2021 has been entered. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with MESKEREM TESFAYE  (Reg. No. 65339) on 11/12/2021. 


This listing of claims will replace all prior versions and listings of claims in the application.

	1.	(Currently Amended) A method for performing a task on a computing device based on access rights, the method comprising:
	gathering data characterizing a task by intercepting function calls used to perform the task, and sending a request to an operating system of the computing device to temporarily interrupt the called functions until access rights are determined, wherein the function calls are used at least for blocking and unblocking of processes performing the tasks;
	determining a threat level of the task based on the gathered data and task templates, wherein the threat level is provided as a numerical value characterizing a probability of performing the task causing harm to information security of the computing device, the probability being based on the gathered data and a similarity of the task to another task for which a threat level has been previously determined; 
	generating a test based on the threat level and test generating rules and presenting the test to the user; 
	analyzing results of the test and determining access rights of the task based on the results; and
	performing the task based on the access rights, wherein the performing of the task comprises: 
		performing the task on a virtual machine; 
	determining whether the user successfully passes the test; and 
adopting changes made on the virtual machine to the computing device when the user successfully passes the test. 

	2.	(Original) The method of claim 1, wherein the task is for at least one of: 
	control of a process for processing data including personal or confidential data of the user; 
	control of a process being performed either on the computing device or on another computing device communicatively coupled to the computing device; 
	control of an application; and 
	changing or configuring working parameters of an operating system of the computing device.
	3.	(Original) The method of claim 1, wherein the task is at least one of a task involving: 
	a creation, a modification, or a deletion of personal or confidential data of the user on the computing device; 
	a sending of data through a computer network; 
	a creation or modification of files; 
	a control of the computing device; and 
	a control of software running on the computing device.


	working with objects of a file system of the computing device; 
	working with rights of objects of an operating system of the computing device; 
	working with graphic interface elements of an application on the computing device; and 
	controlling an operating mode of equipment of the computing device.

	5.	(Original) The method of claim 1, wherein the data characterizing the task includes at least: 
	parameters and attributes uniquely identifying the task from among a plurality of tasks; and 
	parameters and attributes of the computing device that are necessary for performing the task. 

	6. – 7.	(Canceled).

	8.	(Original) The method of claim 1, wherein the threat level of a current task is determined as a function of threat levels of one or more previous tasks.


		at least one processor configured to:
	gather data characterizing a task by intercepting function calls used to perform the task, and send a request to an operating system of the computing device to temporarily interrupt the called functions until access rights are determined, wherein the function calls are used at least for blocking and unblocking of processes performing the tasks; 
	determine a threat level of the task based on the gathered data and task templates, wherein the threat level is provided as a numerical value characterizing a probability of performing the task causing harm to information security of the computing device, the probability being based on the gathered data and a similarity of the task to another task for which a threat level has been previously determined; 
	generate a test based on the threat level and test generating rules and presenting the test to the user; 
	analyze results of the test and determine access rights of the task based on the results; and
	perform the task based on the access rights, wherein the performing of the task comprises: 
performing the task on a virtual machine; 
determining whether the user successfully passes the test; and 
adopting changes made on the virtual machine to the computing 
device when the user successfully passes the test.

10.	(Original) The system of claim 9, wherein the task is for at least one of: 
control of a process for processing data including personal or confidential data of the user; 
control of a process being performed either on the computing device or on another computing device communicatively coupled to the computing device; 
control of an application; and 
changing or configuring working parameters of an operating system of the computing device.
11.	(Original) The system of claim 9, wherein the task is at least one of a task involving: 
a creation, a modification, or a deletion of personal or confidential data of the user on the computing device; 
a sending of data through a computer network; 
a creation or modification of files; 
a control of the computing device; and 
a control of software running on the computing device.

12.	(Original) The system of claim 11, wherein the task for the control of the computing device includes at least a task for: 

working with rights of objects of an operating system of the computing device; 
working with graphic interface elements of an application on the computing device; and 
controlling an operating mode of equipment of the computing device.

13.	(Original) The system of claim 9, wherein the data characterizing the task includes at least: 
parameters and attributes uniquely identifying the task from among a plurality of tasks; and 
parameters and attributes of the computing device that are necessary for performing the task.

14. – 15.  (Canceled). 

16.	(Original) The system of claim 9, wherein the threat level of a current task is determined as a function of threat levels of one or more previous tasks.

	17.	(Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for performing a task on a computing device based on access rights, including instructions for:

	determining a threat level of the task based on the gathered data and task templates, wherein the threat level is provided as a numerical value characterizing a probability of performing the task causing harm to information security of the computing device, the probability being based on the gathered data and a similarity of the task to another task for which a threat level has been previously determined; 
	generating a test based on the threat level and test generating rules and presenting the test to the user; 
	analyzing results of the test and determining access rights of the task based on the results; and
	performing the task based on the access rights, wherein the performing of the task comprises: 
	performing the task on a virtual machine; 
	determining whether the user successfully passes the test; and 
	adopting changes made on the virtual machine to the computing device when the user successfully passes the test. 


	control of a process for processing data including personal or confidential data of the user; 
	control of a process being performed either on the computing device or on another computing device communicatively coupled to the computing device; 
	control of an application; and 
	changing or configuring working parameters of an operating system of the computing device.
	19.	(Original) The non-transitory computer readable medium of claim 17, wherein the task is at least one of a task involving: 
	a creation, a modification, or a deletion of personal or confidential data of the user on the computing device; 
	a sending of data through a computer network; 
	a creation or modification of files; 
	a control of the computing device; and 
	a control of software running on the computing device.

	20.	(Original) The non-transitory computer readable medium of claim 19, wherein the task for the control of the computing device includes at least a task for: 
	working with objects of a file system of the computing device; 

	working with graphic interface elements of an application on the computing device; and
	controlling an operating mode of equipment of the computing device.

	21.	(Original) The non-transitory computer readable medium of claim 17, wherein the data characterizing the task includes at least: 
	parameters and attributes uniquely identifying the task from among a plurality of tasks; and 
	parameters and attributes of the computing device that are necessary for performing the task.

	22. – 23.  (Canceled). 

	24.	(Original) The non-transitory computer readable medium of claim 17, wherein the threat level of a current task is determined as a function of threat levels of one or more previous tasks.





REASONS FOR ALLOWANCE
	
3.	Claims 1-5, 8-13, 16-21, and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.  

The features as recited in independent claims 1, 9, and 17: “determining a threat level of the task based on the gathered data and task templates, wherein the threat level is provided as a numerical value characterizing a probability of performing the task causing harm to information security of the computing device, the probability being based on the gathered data and a similarity of the task to another task for which a threat level has been previously determined; generating a test based on the threat level and test generating rules and presenting the test to the user; analyzing results of the test and determining access rights of the task based on the results; and performing the task based on the access rights, wherein the performing of the task comprises: performing the task on a virtual machine; 
determining whether the user successfully passes the test; and adopting changes made on the virtual machine to the computing device when the user successfully passes the test,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

4.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199